DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A in the reply filed on May 5, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 5, 2022.
Applicant contends that Claim 15 reads on the elected Species, however, its subject matter is directed to a circuit board unrelated to the elected Species A air cushion.  Therefore, Claim 15 has not been examined.

Claim Objections
Claims 2, 3, 4, 5, 6, 11, and 12 are objected to because of the following informalities:  in line 3 of Claim 2, the word “filled” should read –filling--, in lines 2-3 of Claim 3, the terms “an upper cushion surface” and “a lower cushion surface” should each read –the upper cushion surface—and –the lower cushion surface, as these terms were previously introduced in Claim 1, from which this claim depends therefrom, in line 10 of Claim 3, the word –it—should be inserted before the phrase “to be”, in line 2 of Claim 4, the word –the—should be inserted before the word “Step”, in line 3 of Claim 4, the word –the—should be inserted before the word “Step”, in line 2 of Claim 5, the word –the—should be inserted before the word “Step”, in line 2 of Claim 6, the word –the—should be inserted before the word “Step”, in line 1 of Claim 11, the word –the—should be inserted before the word “Step”, and in the second to last line of Claim 12, the term “a plurality of air bags” should read –the plurality of air bags--, as these air bags were previously recited in the earlier lines of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 11, and 13-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 9 of Claim 3, the term “the material” is indefinite.  It is unclear which material, either material I or material II, is being referenced here.
	Claims 4-6, 11, 13, 14, and 16 are objected merely due to their dependencies from Claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent No. CN 105121142.
Regarding Claim 1, the CN 105121142 document discloses a process for producing an anti-gravity balance massage type buffer convection airbag 100/101/103 (see page 1 of the examiner provided translation under the “Technical Field” section) comprising the following steps:  Step of Preparing Materials:  preparing different materials 103/110 for preparing an upper cushion surface (see Figure 13 and upper element 110) and a lower cushion surface (see Figure 13 and lowermost element 110) required for producing the airbag 100/101/103 (see page 6 of the examiner provided translation and the third and fourth paragraphs therein), Step of laminating:  laminating and molding the cushion surfaces 110 to obtain a material I (see page 6 of the examiner provided translation and the third and fourth paragraphs therein and Figure 12A and lowermost sections 103, wherein material I is readable as the higher/top portion of lowermost sections 103), Step of preparing an upper cushion body (see Figure 13 and the top portion of the lower elements 103), heating the material I, then covering the material I with a material II (i.e., the release liner, described on page 12 of the examiner provided translation second full paragraph), and performing die-casting molding with a mold to obtain the upper cushion body (see Figure 12A and page 12 of the examiner provided translation second full paragraph), wherein the material II is an elastic fabric and can thus be stretched and completely cover the material I (see page 12 of the examiner provided translation second full paragraph), by spreading the material II, the material II can be isolated from the die-casting molding, and the material II can be prevented from being adhered to the die-casting molding, and after the die-casting molding, the material II is removed to obtain the upper cushion body (see page 12 of the examiner provided translation second full paragraph), Step of preparing a lower cushion body (see Figure 12A and the bottom element of lower elements 103), Step of laminating the upper cushion body (i.e., the top section of lower elements 103) and the lower cushion body (i.e., the bottom element of lower elements 103):  laminating the upper cushion body and the lower cushion body to obtain a semi-finished product 100 (see Figure 12A and page 16 of the examiner provided translation first four paragraphs), and Step of shaping:  shaping to obtain a finished product (i.e., the finished shoe sole).
Regarding Claim 2, the CN ‘142 document further discloses that after the upper cushion body (i.e., the top section of lower elements 103) and the lower cushion body (i.e., the bottom element of lower elements 103), are laminated, further filling with air or liquid is required (see page 12 of the examiner provided translation second full paragraph).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent No. CN 105121142.
The CN ‘142 document discloses most all the features of the instant invention as applied above and further including:  in that in the Step of preparing materials, the specific operation is:  preparing the upper cushion surface (i.e., top element 110 in Figure 13) and the lower cushion surface (see Figure 13 and the lowest element 110), smearing the upper surface of the lower cushion surface uniformly with a hot-melt adhesive, and then spreading the upper cushion surface to the upper surface of the lower cushion surface in an alignment manner (see Figure 13), wherein regular concave-convex grains (see Figure 13 and middle element 110) are arranged on the surface of the upper cushion surface close to the lower cushion surface to bond with the lower cushion surface (see Figure 13 and the grains on middle element 110), wherein the lower cushion surface has certain elasticity and can be stretched to four sides of the material to generate a balanced force, so as to protect the material I and the upper cushion body formed (see Figure 12A and the top portion of the lower elements 103), and enable it to be well combined with the lower cushion body (see Figure 12A and the bottom element of lower elements 103) to maintain the stability of the manufactured airbag cushion (see page 6 of the examiner provided translation third and fourth paragraphs).
However, the CN ‘142 document does not specifically disclose that the specific material of the lower cushion surface is either TPU elastomer rubber or EVA.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the specific material of the lower cushion surface of the CN ‘142 document to be either TPU elastomer rubber or EVA as a matter of design preference dependent upon the desired elasticity and durability of the lower cushion surface.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent No. 105121142 in view of U.S. Patent No. 6,976,321 to Lakic.
Regarding Claim 12, the CN ‘142 document discloses most all the features of the instant invention as applied above with respect to Claim 1 and further including:  that the surface of one side of the lower cushion surface (in Figure 13, the lowest element 110) away from the upper cushion surface (in Figure 13, the upper element 110) is bonded and fixed with the lower cushion body (see Figure 12A and the bottom element of lower elements 103), so that a bonding area and unbonding area are formed between the lower cushion surface and the lower cushion body (see Figures 12A and 13).
However, the CN ‘ 142 document does not disclose a plurality of air bags formed in the unbonding area and a plurality of air channels connecting the plurality of air bags formed in the bonding area.
Lakic is relied upon merely for his teachings of an airbag assembly having a plurality of air bags 11 formed in an unbonding area of the assembly (see Figures 1-4 and 12) and a plurality of air channels 28 and 29 connecting the plurality of air bags 11 are formed in a bonding area (see Figures 1-4 and 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the air bag cushion of the CN ‘142 document with a plurality of air bags and air channels as taught by Lakic in order to provide additional cushioning to the shoe utilizing these air bag cushions to maximize the comfort and support of the user.

Allowable Subject Matter
Claims 4-6, 11, 13,14, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 8,851,516 to Kwak et al., U.S. Patent No. 9,694,781 to Kwak et al., PG Publication No. 2019/0291936 to Liu, and Chinese Patent No. CN 108882779 all disclose air bag cushion and processes for producing the cushions/air bags similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	06/28/22